Citation Nr: 1220777	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-37 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to October 3, 3005, for the grant of a 60 percent disability evaluation for lumbar spine degenerative joint disease with loss of function due to pain (low back disability).

2.  Entitlement to an increased disability evaluation for a low back disability, rated 60 percent disabling, since to October 3, 2005.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to October 3, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to an increased disability evaluation for a low back disability and a TDIU, prior to October 3, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 20, 2008, Board determination denied an initial disability evaluation in excess of 40 percent for a low back disability.

2.  In a November 12, 2010, decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the May 20, 2008, Board determination.  

3.  In a January 2008 rating decision, the RO granted an increased 60 percent disability evaluation for a low back disability, effective October 3, 2005.  





CONCLUSION OF LAW

An effective date prior to October 3, 2005, for a low back disability is not warranted.  38 U.S.C.A. §§ 5101(a), 5108, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary. 

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records, as well as his Social Security Administration (SSA) folder.  Further, he has been provided appropriate VA examinations and has declined a hearing in connection with his appeal.  Moreover, he has not indicated any additional records VA should seek to obtain on his behalf, nor are any such records reasonably identified by the record.  As the Board does not have notice of any additional relevant evidence not of record and since VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim, VA need provide no further assistance with the development of evidence.

The Veteran seeks entitlement to an effective date prior to October 3, 2005, for the grant of a 60 percent disability evaluation for a low back disability.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

In this case, the basic facts are not in dispute.  An April 2002 RO determination granted service connection for a low back disability, assigning initial 40 percent disability evaluation.  The Veteran filed a timely notice of disagreement (NOD) and perfected appellate review of the evaluation.  In November 2005, the Board denied an initial disability evaluation in excess of 40 percent for the low back disability, and the Veteran appealed this determination to the Court.

In a January 2007 order, the Court granted the parties joint motion for remand, vacating the Board's November 2005 decision and remanding the case for compliance with the terms of the joint motion.

The Board remanded the higher initial disability evaluation claim for appropriate development, in May 2007.  Upon being returned to the Board on May 20, 2008, the Board denied the Veteran's claim seeking a rating excess of 40 percent.  The Veteran appealed this determination to the Court.  In a November 12, 2010, decision, the Court affirmed the Board's May 20, 2008, determination.  The Veteran did not appeal this claim to the Federal Circuit. 

On October 3, 2005, while the matter was pending in appellate status and prior to the issuance of the aforementioned Board determination on the matter, the RO received a submission from the Veteran conveying a desire to initiate an increased rating claim for all service-connected disabilities, and this was deemed to include the low back disability.  In July 2006, the RO issued a rating action denying an increased disability evaluation for the low back disability and in March 2007 received a submission from the Veteran titled "NOTICE OF DISAGREEMENT," expressing disagreement with any RO determination in the past twelve months and specifically stating if "any claim was granted an initial or increased rating, I also with to appeal that claim for a STILL HIGHER RATING and EARLIER EFFECTIVE DATE."  (Emphasis in original).  In January 2008, a Decision Review Officer (DRO) decision granted a 60 percent disability evaluation for the Veteran's low back disability, effective October 3, 2005, based on the date his initiating claim was received.  The Veteran submitted to a statement of dissatisfaction with this determination, was issued an October 2008 Statement of the Case (SOC) and then provided VA with a December 2008 Appeal to Board of Veterans' Appeals (VA Form 9).   

Board determinations generally are final upon the date of issuance, unless the Chairman determines that reconsideration is warranted, an appeal to the Court is made or where there is a determination that the decision contains clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 5109A, 7103, 7104; 38 C.F.R. §§ 3.105, 20.1100, 20.1400.  The May 20, 2008, Board decision denied entitlement to an initial disability in excess of 40 percent and the Veteran perfected appellate review of this determination to the Court.  In so doing, jurisdiction over the appropriate rating for the low back disability prior to May 20, 2008, period was transferred from the Board to the Court, and the Court retained such jurisdiction until a November 12, 2010, memorandum decision affirmed the Board's determination.  See 38 U.S.C.A. §§ 7104, 7105, 7252.  Moreover, by affirming the Board's May 20, 2008, determination, the Court's November 12, 2010, decision on the issue replaced the Board's decision.  Accordingly, there is no longer a decision by the Board subject to revision, to include on the basis of CUE or a determination by the Chairman that reconsideration is warranted.  See Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003); see also Smith v Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (declining to interpret a regulation in such a way that would "oddly, permit an inferior [adjudicatory tribunal] to collaterally review the actions of a superior" tribunal.) pertinent statute superseded by 38 C.F.R. § 7111 (West 2002).  Thus, there is no basis for an effective date prior to October 3, 2005, and the claim is denied.  See 38 U.S.C.A. § 7252.  


ORDER

An effective date prior to October 3, 2005, for a low back disability is denied.  


REMAND

The Veteran presently seeks entitlement to an increased disability evaluation for a low back disability and the record, including the Virtual VA system, suggest he receives regular VA treatment for this and related manifestations; however, relevant VA treatment records, dated since July 2007 have not been associated with the claims folder.  Further, while not definitive, the record suggests the Veteran may also receive private treatment for his condition but the claims folder does not reflect sufficient attempts to obtain any such records since May 2006.  Given the present state of the record, the law requires VA to undertake additional efforts to attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Thus, the Board is without discretion and must remand the claim. 

Although the Veteran was provided a September 2007 VA examination related to his low back disability, the Board finds that this examination does not presently provide a basis to make a fully informed assessment of the Veteran's low back disability because of the number of relevant records that are likely outstanding.  As such, the Board is without discretion and must remand, for additional examination and opinion, the low back condition. See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Finally, the Board notes that the Veteran seeks entitlement to a TDIU, prior to October 3, 2005.  In a June 29, 2004, Board determination, the Board concluded that the evidence of record, to include respective April 2000 and September 2002 private physician's statements, reasonable raised (I) a service connection claim for an acquired psychiatric disorder, to include as secondary to a low back disability and (II) entitlement to a TDIU.  Generally, the Board would again refer the service connection claim for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.  Here, however, adjudication of the aforementioned service connection claim might impact the TDIU claim, presently in the Board jurisdiction, requiring the matters be considered together and rendering any adjudication of the TDIU at the present time premature.  Accordingly, the Board is remanding the claim seeking entitlement to a TDIU prior to October 3, 2005, and, in the interest of fairness to the Veteran and efficient usage of VA resources, is also remaining the acquired psychiatric disorder service connection claim for appropriate development and initial consideration.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  

Notably, remand of the service connection claim for an acquired psychiatric disorder, acknowledged and referred in the June 29, 2004, Board determination, for initial development and adjudication is wholly consistent with the Federal Circuit's recent observation in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  Thus, the Board may properly direct development and initial adjudication of the Veteran's acquired psychiatric disorder claim.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish service connection for an acquired psychiatric disorder, to include as secondary to a low back disability.  The provided notice should outline VA's and the Veteran's respective obligations to provide evidence and information to support the claim.  The Veteran should be provided an appropriate amount of time to respond to this notification and this notice should be associated with the claims folder. 

2. The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his acquired psychiatric symptomatology, to include any possible relationship to military service or service-connected disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  The RO should request the Veteran identify all sources of private treatment, hospitalization and evaluation for a low back disability, May 2006.  Additionally, he should be asked to identify any sources of private psychiatric treatment, hospitalization and evaluation, at any time since separation from service.  Then the RO should take appropriate steps to attempt to obtain the records utilizing the provided information.  All development efforts should be in writing and associated with the claims folder. 

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to any low back disability, generated since July 2007.  Additionally, the RO must obtain all outstanding VA treatment and/or hospitalization records related to an acquired psychiatric condition.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

5.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any acquired psychiatric disorder.  The claims folder must be made available and reviewed by the examiner.  The examiner should record the full history of the Veteran's claimed condition, to include his account of symptomatology and onset.  

The examiner must diagnose all psychiatric conditions found present, if any.  Then, as to each diagnosis, the examiner must state whether (a) it is as likely as not that the condition had its onset in service, or is related, to the Veteran's military service; and (b) the condition is related, at least in part, to any service-connected disability, to specifically include a low back disability and related symptomatology.  

Further, the examiner should specifically state the likelihood that, without taking into account his age, any acquired psychiatric disorder alone precluded the Veteran from obtaining or maintaining any gainful employment (consistent with his education and occupational experience).  

Then, the examiner should state the likelihood that, without taking into account his age, the aggregate of the Veteran's service-connected disabilities precluded him from obtaining or maintaining any gainful employment prior to October 3, 2005.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent account of symptomatology; (II) the April 2000 and September 2002 statements of private physician R. Hart, M.D.; and (III) any other medical evidence deemed pertinent.   

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

6.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner should also specifically state the likelihood that, without taking into account his age, any service-connected disability alone precluded the Veteran from obtaining or maintaining any gainful employment (consistent with his education and occupational experience).  

Then, the examiner should state the likelihood that, without taking into account his age, the aggregate of the Veteran's service-connected disabilities precluded his from obtaining or maintaining any gainful employment

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

7.  Upon completion of the aforementioned development efforts, the RO must adjudicate in the first instance the Veteran's service connection claim for an acquired psychiatric disorder, to include as secondary to a low back disability.  

8.  Then, readjudicate the present appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


